63313: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63313


Short Caption:SFR INVESTMENTS POOL 1 VS. BANK OF AMERICAClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A667931Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:04/07/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Cline
							(Howard Kim & Associates)
						Jacqueline A. Gilbert
							(Howard Kim & Associates)
						Howard C. Kim
							(Howard Kim & Associates)
						


RespondentBank of America, N.A.Brett P. Ryan
							(RCO Legal, P.S.)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37559: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/05/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


06/05/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-16430




06/05/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-16432




06/05/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-16491




06/11/2013Filing FeeFiling Fee Paid. $250.00 from SFR Investments Pool 1, LLC. Check No. 2100.


06/20/2013Transcript RequestFiled Certificate of No Transcript Request.13-18149




06/24/2013Docketing StatementFiled Docketing Statement.13-18541




07/16/2013Notice/IncomingFiled Notice of Appearance (Brett P. Ryan, Esq. and Joseph E. Bleeker, Esq. of RCO Legal, P.S., appearing on behalf of Respondent Bank of America, N.A.).13-20877




09/11/2013Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 11 days from the date that appellant's response is served. Briefing is suspended.13-26795




10/04/2013MotionFiled Response to Order to Show Cause.13-29634




10/10/2013Notice/IncomingFiled Substitution of Counsel (Akerman Senterfitt, LLP in place and stead of RCO Legal P.S. as counsel for respondent Bank of America, N.A.).13-30239




10/14/2013Order/ProceduralFiled Order Reinstating Briefing. Appellant: Opening Brief and Appendix due: 45 days.13-30654




12/02/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant shall have until December 9, 2013, to file and serve the opening brief and appendix.13-36066




12/10/2013BriefFiled Appellant's Opening Brief.13-37182




12/10/2013Other Incoming DocumentFiled Appellant's Rule 28(f) Statutory Addendum.13-37181




12/10/2013AppendixFiled Joint Appendix, Vol. I.13-37238




12/10/2013AppendixFiled Joint Appendix, Vol. II.13-37240




01/09/2014AppendixFiled Amended Joint Appendix - Volume 1.14-00806




01/09/2014AppendixFiled Amended Joint Appendix - Volume 2.14-00818




01/10/2014MotionFiled Stipulation for Extension to File Answering Brief.14-00937




01/10/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: January 24, 2014.14-01015




01/23/2014MotionFiled Stipulation for Extension to File Answering Brief (7 days).14-02415




01/23/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. The stipulation to extend time to file answering brief is approved. Due date: January 31, 2014.14-02434




01/30/2014MotionFiled Stipulation for Extension to File Answering Brief.14-03171




01/30/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: February 10, 2014.14-03202




01/30/2014Notice/IncomingFiled Notice of Appearance of Counsel (Ariel E. Stern and Natalie L. Winslow of the law firm of Akerman LLP appearing on behalf of Respondent Bank of America, N.A.).14-03227




02/11/2014BriefFiled Respondent's Answering Brief.14-04355




02/11/2014AppendixFiled Respondent's Supplemental Excerpts of Record - Volume 1.14-04356




03/14/2014BriefFiled Appellant's Reply Brief.14-08324




03/14/2014Other Incoming DocumentFiled Appellant's Supplemental Statutory Addendum.14-08326




03/14/2014Case Status UpdateBriefing Completed/To Screening.


03/25/2014Notice/IncomingFiled Errata to Appellant's Reply Brief and Supplemental Statutory Addendum.14-09399




04/07/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-10820




09/11/2014BriefFiled NRAP 31(e) Notice of Supplemental Authority.14-30192




11/14/2014Order/DispositionalFiled Order of Reversal and Remand.  "REVERSE the order granting the motion to dismiss AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37559